Exhibit 10.1

 

LOGO [g748604g94b75.jpg]

May 2, 2014

Martha Poulter

2 Vona Way

Newtown, CT 06470

Dear Martha,

We are pleased to offer you employment with Starwood Hotels & Resorts Worldwide,
Inc (the “Company”) under the terms and conditions stated below:

Start Date:

Subject to the terms of this letter, the effective date of your employment with
the Company will be June 23, 2014 or sooner. (the “Effective Date”).

Responsibilities:

Your position will be Executive Vice President and Chief Information Officer at
the Corporate Office in Stamford, Connecticut and you shall perform such duties
and services as are assigned to you by the Company. You initially will report to
Frits van Paasschen, President and Chief Executive Officer. The Company reserves
the right to and may make changes in your reporting structure, title, position,
work location, and job responsibilities at any time and from time to time.

Your normal working hours will initially be between 8:00 a.m. or 9:00 a.m. to
5:00 p.m. or 6:00 p.m., Monday through Friday. You will need to discuss with
your Manager the precise normal working hours for your specific role. As an
exempt salaried employee, you will be expected to work additional hours as may
be required by the nature of your work assignments.

You shall devote your full time and attention to the affairs of the Company and
to your job duties, and use your best efforts and abilities to promote the
Company’s interests. In performing your duties, you will be expected to comply
at all times with all Company policies, procedures and directives as they
currently exist or as they may be adopted or changed from time to time.

Base Salary:

Your initial base salary will be paid at the annualized rate of $700,000.00,
paid in semi-monthly intervals in arrears of $29,166.67, less applicable
withholdings, taxes and deductions. Your pay schedule is the 15th and the last
day of each month. The Company generally provides annual performance-based
salary reviews for future salary progression. However, a satisfactory
performance review does not guarantee a salary increase. A salary increase
awarded at year-end, if any, attributable to this year’s job performance may be
prorated based on your start date.

Annual Incentive Plan (AIP) Participation (Bonus):

You will be eligible to participate in the Company’s Annual Incentive Plan
(“AIP”) or, at the election of the Committee, the Annual Incentive Plan for
Certain Executives (“AIPCE”). In either case, your target

 

Page 1 of 15



--------------------------------------------------------------------------------

incentive is 100% of base salary. Your actual incentive award, if any, will be
based upon a variety of factors, including Company and division performance, and
your achieving specified performance criteria to be established with and
approved by your manager. Your actual incentive award earned for 2014, if any,
will not be prorated on account of your partial year of employment. In the event
that changes are made to the incentive plan, the changes will apply to you as
they do other similarly situated employees of the Company.

An annual bonus shall not be deemed earned by you until the Company has
determined your entitlement to such bonus and only if you are employed by the
Company at the time such bonus is payable in accordance with the AIP or AIPCE,
as applicable, and Company practices. The Company does not pay pro-rata bonuses
upon an associate’s separation from employment.

Sign-on Bonus:

You will be paid a one-time cash sign-on bonus of $500,000.00, less applicable
withholdings, taxes and deductions, to be disbursed to you within 30 days
following the Effective Date, provided, however, that if you resign from
employment with the Company or the Company terminates your employment for
“cause” (as defined in the “Severance” section below) within the one year period
following the Effective Date, you are obligated to repay the entire amount of
the sign-on bonus, without reduction or offset for any reason.

One-Time Cash Retention Payment:

You will vest in a one-time cash retention payment of $1,500,000.00, less
applicable withholdings, taxes and deductions, if you remain employed with the
Company on the third anniversary of the Effective Date (the “Retention Award”),
and the vested Retention Award will be paid to you within 30 days following the
third anniversary of the Effective Date. Except as set forth in this section
below, if your employment ends prior to the third anniversary of the Effective
Date for any reason, you will not be entitled to the Retention Award or any
portion of it.

If your employment ends prior to your third anniversary due to termination by
the Company without Cause (as defined in the “Severance” section below), you
will vest in the Retention Award on the date of such termination of employment
and the vested Retention Award will be paid to you within 30 days following the
date of such termination of employment, except as provided in the section
entitled “Section 409A” below.

If your employment with the Company terminates by reason of your Disability
(within the meaning of the Company’s 2013 Long-Term Incentive Compensation Plan
or any successor plan (the “Plan”), as such definition may be amended from time
to time, or your death on or after the six month anniversary of the Effective
Date and prior to the third anniversary of the Effective Date, you will vest in
the Retention Award on the date of such termination of employment or death and
the vested Retention Award will be paid to you within 30 days following the date
of such termination of employment or your death, except as provided in the
section entitled “Section 409A” below. The effective date of your Disabled
status will be the date as of which you are determined to be Disabled pursuant
to the terms of the Plan. The Compensation Committee of the Board (the
“Committee”) has the sole discretion to determine whether you have terminated
employment with the Company by reason of Disability.

If you initiate the termination of your employment with the Company or the
surviving entity following a Change in Control (as defined in the Plan, as such
definition may be amended from time to time) and prior to the third anniversary
of the Effective Date for Good Reason (as defined in the Severance Agreement (as
defined in the “Severance” section below)), you will vest in the Retention Award
on the date of such termination of employment and the vested Retention Award
will be paid to you within 30 days following the date of such termination of
employment with the Company, except as provided in the section entitled

 

Page 2 of 15



--------------------------------------------------------------------------------

“Section 409A” below. The Committee will determine whether a Change in Control
has occurred, and such determination will be conclusive and binding upon the
Company and you. For this purpose, your employment will be deemed to have been
terminated following a Change in Control by the Company with Good Reason, if
(1) you terminate your employment for Good Reason prior to a Change in Control
(whether or not a Change in Control ever occurs) and the circumstance or event
which constitutes Good Reason occurs at the request or direction of at the
request or direction of a Person (as defined in the Severance Agreement (as
defined in the “Severance” section below)) who has entered into an agreement
with the Company the consummation of which would constitute a Change in Control,
or (2) your employment is terminated by you for Good Reason and such termination
or the circumstance or event which constitutes Good Reason is otherwise in
connection with or in anticipation of a Change in Control (whether or not a
Change in Control ever occurs). For purposes of any determination regarding the
applicability of the immediately preceding sentence, any position taken by you
will be presumed to be correct unless the Company establishes to the Board by
clear and convincing evidence that such position is not correct.

Long Term Incentive (Equity Grants):

You will be eligible to participate in any long-term incentive program operated
by the Company from year to year, including the Company’s 2013 Long-Term
Incentive Compensation Plan or successor plans (“LTIP”), subject to the terms
and conditions of the LTIP, as it may be changed from time to time, or as
otherwise determined by the Company.

Sign-on Restricted Stock Grant:

Effective the first day of the quarter following the Effective Date, or on the
Effective Date if your start date is concurrent with the first day of a quarter,
you will be granted a number of shares of restricted stock having a value equal
to $3,000,000.00 based on the Fair Market Value (as defined in the LTIP) on the
date of the grant. The restricted shares will vest 50% on the third anniversary
of the grant date, if you remain employed with the Company on that date, and the
remaining 50% will vest on the fourth anniversary of the grant date, if you
remain employed with the Company on that date, and will otherwise be governed by
the provisions of the LTIP and the award agreement governing the restricted
shares. Further details will be provided in the award notification and agreement
to be delivered to you following your employment.

Benefits:

The Company offers “StarShare”, a comprehensive array of employee benefit
programs. You will be eligible for the StarShare health and welfare benefit
programs on the first day of the month following three months of continuous
employment. You and your eligible dependents will be covered by these benefits
according to your coverage elections. In addition, as a new employee, you are
eligible for the 401(k) plan upon your date of hire. If you do not enroll on
your own, you will be enrolled automatically starting at 3% of your eligible pay
after you complete 90 days of continuous employment.

Information on these plans and other benefit programs such as the HOT Rates (the
employee discount room rates program), short-term disability, long-term
disability, employee life insurance, and our vacation policy will be provided to
you after you begin your employment with us. In the event that changes are made
to any of the benefit plans, programs, or policies, the changes will apply to
you as they do other similarly situated employees of the Company.

Effective in 2014, you will be immediately eligible for 4 weeks of vacation
annually.

COBRA Payments:

We realize that there may be a transitional benefits cost to you because of the
waiting period before you become eligible for the Company’s health plans.
Therefore, during your benefits waiting period, the

 

Page 3 of 15



--------------------------------------------------------------------------------

Company agrees to reimburse you for COBRA payments you have elected to make to
your prior employer until the date you become eligible for the Company’s health
benefits. The amount of the reimbursement will be the difference between the
employee portion of the monthly premium pursuant to the Company’s group health
benefits plan and your monthly COBRA payment and will be paid to you no later
than December 31, 2014. Reimbursement is subject to your providing the Company,
no later than December 1, 2014, with documentation satisfactory to the Company
to substantiate that you incurred the COBRA expense.

Severance:

If the Company terminates your employment without “cause,” the Company will pay
to you 12 months of your then current base salary, in a lump sum less all
applicable withholdings (the “Severance Payment”), plus an amount equal to 12
times the COBRA charge on the payment date for the type of Company-provided
group health plan coverage in effect for you (e.g., family coverage) on the date
of your employment termination less the active employee charge for such coverage
in effect on the date of your employment termination, in a lump sum less all
applicable withholdings (the “COBRA Payment”). The Severance Payment will be
subject to and conditioned upon (a) your continuing compliance with the
Non-Compete, Non-Solicitation, Confidentiality and Intellectual Property
Agreement referred to below and (b) your payment in full of any outstanding
balance, including any and all charges, interest and/or delinquency fees, on
your corporate American Express credit card, if one is issued to you, prior to
the date upon which payment of the Severance Payment is otherwise due as
specified below. In addition, the Company will deliver to you a customary
release agreement (the “Release”) on the date of your employment termination,
and as a condition to receipt of the Severance Benefit you must (i) sign the
Release and return the signed Release to the Company within the following number
of days after the date on which the Company delivers the Release to you: 21 days
if your termination of employment is not part of a group termination program
within the meaning Section 7(f)(1)(F)(ii) of the Age Discrimination in
Employment Act of 1967, as amended, and 45 days if your termination is part of
such a group termination program (the “Release Period”); and (ii) not revoke the
Release within any seven-day revocation period that applies to you under the Age
Discrimination in Employment Act of 1967, as amended (the “Revocation Period”).
The Company will then pay the Severance Benefit to you in a lump sum 53 days
following the date of your termination of employment, except as provided in the
section entitled “Section 409A” below. In the event you decline or fail for any
reason to timely execute and deliver the Release or you revoke the Release, then
you will not be entitled to the Severance Benefit. The Company will pay the
COBRA Payment to you within 30 days following the date of your employment
termination. You will not be eligible for the Severance Payment or COBRA Payment
if you resign from your employment with the Company or if your employment ends
due to your death or disability (as defined in the “One Time Cash Retention
Payment” section above).

The Company will provide you with a separate agreement that will provide for
certain severance payments in the event your employment is termination under
specific circumstances in connection with a change in control of the Company
(the “Severance Agreement”). No payments will be due to you under this
“Severance” section of this offer letter in the event you are entitled to
payments on account of your termination of employment under section 6 the
Severance Agreement.

For purposes of this paragraph, “cause” for termination by the Company of your
employment shall mean (i) the willful and continued failure by you to
substantially perform your duties with the Company after a written demand for
substantial performance is delivered to you by the Board, which demand
specifically identifies the manner in which the Board believes that you have not
substantially performed your duties, and you have not cured any such failure
that is capable of being cured in all material respects within ten (10) days of
receiving such written demand, or (ii) the willful engaging by you in conduct
which is demonstrably and materially injurious to the Company or its
subsidiaries, monetarily or otherwise. For

 

Page 4 of 15



--------------------------------------------------------------------------------

purposes of clauses (i) and (ii) of this definition, (x) no act, or failure to
act, on your part shall be deemed “willful” unless done, or omitted to be done,
by you not in good faith and without reasonable belief that your act, or failure
to act, was in the best interest of the Company and (y) in the event of a
dispute concerning the application of this provision, no claim by the Company
that Cause exists shall be given effect unless the Company establishes to the
Board by clear and convincing evidence that Cause exists.

Resolution of Disputes:

From time to time, disagreements and misunderstandings may arise concerning your
job responsibilities, performance, compensation, benefits or other matters
affecting your employment with the Company, or one of its affiliated companies.
We hope that we will be able to resolve such matters through normal discussions
with your immediate managers or Human Resources representatives.

In the event those efforts fail, you and the Company agree, except as may be
prohibited by law or as otherwise excluded by the terms of the attached Mutual
Agreement to Arbitrate (Attachment A), to submit any and all disputes relating
to or arising out of this offer letter, your employment with the Company or the
termination of that employment to final and binding arbitration pursuant to the
employment rules then in effect of the American Arbitration Association, which
shall be the sole and exclusive remedy for such disputes. Accordingly, you
acknowledge and agree that this offer of employment and the benefits provided
herein are contingent upon your execution of the Mutual Agreement to Arbitrate
provided to you herewith and incorporated herein by reference. In the event that
the Mutual Agreement to Arbitrate is determined by a court with appropriate
jurisdiction to be unenforceable, you and the Company waive any right to a trial
by jury on the claims that otherwise would have been subject to the Mutual
Agreement to Arbitrate.

Employment Term:

While the Company looks forward to a long and mutually beneficial relationship
with you, you should understand that there is no fixed duration for your
employment. In accepting this offer, you acknowledge and agree that your
employment with the Company is at will, and may be terminated by you or the
Company at any time, with or without notice and for any or no reason. By signing
below, you acknowledge that except for this letter and the enclosed attachments,
there is nothing in writing between you and the Company concerning this offer of
employment or your prospective employment. You further acknowledge and agree
that nothing in this letter guarantees employment for any definite or specific
term or duration or any particular level or type of benefits or compensation.

Other Conditions and Obligations:

You acknowledge that you are not subject to any currently effective employment
contract, or any other contractual or other binding obligations pursuant to
which your employment or employment activities with or on behalf of the Company
may be subject to any restrictions. Restrictions include, without limitation,
any agreements or other obligations or documents relating to non-competition,
confidentiality, trade secrets, proprietary information or works for hire. By
signing this letter, you represent to the Company that there are no agreements
or arrangements, whether written or oral, in effect that would prevent or
conflict with your full performance of your employments duties and
responsibilities to us.

As a further condition of this offer and your right to receive any of the
benefits detailed herein, you agree to execute and be bound by the Non-compete,
Non-solicitation, Confidentiality and Intellectual Property Agreement attached
hereto (Attachment B) and incorporated herein by reference.

No Other Assurances:

You acknowledge that in deciding to sign this offer, you have not relied on any
promises, commitments, statements or representations, whether spoken or in
writing, made to you by any representative of the Company, except for what is
expressly stated herein. This offer replaces and cancels all previous

 

Page 5 of 15



--------------------------------------------------------------------------------

agreements, commitments, and understandings whether spoken or written, if any,
that the Company or any representative of the Company may have made in
connection with your employment.

You also acknowledge that this offer is intended as written, and that no
marginal notations or other revisions to either this offer letter, the Mutual
Agreement to Arbitrate, or the Non-solicitation, Confidentiality and
Intellectual Property Agreement are binding on the Company unless expressly
consented to in writing by the Executive Vice President, Human Resources or the
General Counsel of Starwood Hotels & Resorts Worldwide, Inc. This offer shall be
construed, governed by and enforced in accordance with the laws of the State of
New York without regard to its conflicts of laws principles.

Section 409A:

This offer letter will be construed and administered to preserve the exemption
from Section 409A of the Internal Revenue Code of 1986, as amended (“Section
409A”), of payments that qualify as short-term deferrals pursuant to Treas. Reg.
§1.409A-1(b)(4) or that qualify for the two-times compensation exemption of
Treas. Reg. §1.409A-1(b)(9)(iii). With respect to any amounts that are subject
to Section 409A, it is intended, and this offer letter will be so construed,
that such amounts and the Company’s exercise of authority or discretion
hereunder shall comply with the provisions of Section 409A so as not to subject
you to the payment of interest and additional tax that may be imposed under
Section 409A. For purposes of any payment in this offer letter that is subject
to Section 409A and triggered by your “termination of employment”,
(i) “termination of employment” shall have the same meaning as “separation from
service” under Section 409A(a)(2)(A)(i) of the Code, and (ii) in the event you
are a “specified employee” on the date of your termination of employment (with
such status determined by the Company in accordance with rules established by
the Company in writing in advance of the “specified employee identification
date” that relates to the date of your termination of employment or, in the
absence of such rules established by the Company, under the default rules for
identifying specified employees under Section 409A), such payment (to the extent
subject to Section 409A) shall not be paid earlier than six months after such
termination of employment (if you die after the date of your termination of
employment but before any payment has been made, such remaining payments that
were or could have been delayed will be paid to your estate without regard to
such six-month delay). The Retention Award specified in this Agreement will be
paid to you within 30 days following the first of occur of the third anniversary
of the Effective Date, the date of your termination of employment (subject to
any six month delay required by this section) or the date of your death if the
Retention Award is vested on the first to occur of such dates; if the Retention
Award is not vested on the first to occur of such dates, you will forfeit the
Retention Award on the first to occur of such dates. Notwithstanding any
provision to the contrary in this offer letter, to the extent that any expense
reimbursement provided for by this offer letter does not qualify for exclusion
from Federal income taxation, the Company will make the reimbursement to you no
later than December 31 of the calendar year following the calendar year in which
the expense was incurred; the amount of expenses eligible for such reimbursement
during a calendar year will not affect the amount of expenses eligible for such
reimbursement in another calendar year; and your right to such reimbursement is
not subject to liquidation or exchange for another benefit from the Company. You
acknowledge and agree that the Company has made no representation to you as to
the tax treatment of the compensation and benefits provided pursuant to this
offer letter and that you are solely responsible for all taxes due with respect
to such compensation and benefits.

Pre-Employment Verification:

This offer is contingent upon satisfactory results of the Company’s
pre-employment investigation, reference checks, testing and verification.
Enclosed please find Notice and Authorization Forms that you will need to
complete and return to the Company in order to enable us to complete our
pre-employment investigation, testing and verification process relative to your
application for employment. Please complete and send these forms to our
confidential fax number 407-418-7026. If you have any questions regarding
Pre-Employment Verification please contact the HR Service Center at
1-866-476-6293.

 

Page 6 of 15



--------------------------------------------------------------------------------

You should not resign from your current employment until you have received
notification from the Company of your satisfactory completion of all
pre-employment investigation, testing and verification.

This offer also is subject to you establishing your legal right to work in the
United States. Please be prepared to show appropriate identification and proof
of eligibility to work on the first day that you report to work. Please contact
the undersigned if you have any questions regarding these requirements.

By signing and returning this letter, you confirm that this letter accurately
sets forth the current understanding between you and the Company regarding the
terms of your employment and that you accept and agree to the terms as stated
above.

Starwood Hotels & Resorts Worldwide, Inc.

9002 San Marco Court

Orlando, FL 32819

Attention: Human Resources Service Center

Phone: 866-476-6293

Fax: 407-418-7026

Email: HRServiceCenter@starwoodhotels.com

Very truly yours,

/s/ Jeff Cava

Jeff Cava

Executive Vice President, Chief Human Resources Officer

Starwood Hotels & Resorts Worldwide, Inc.

 

Enclosures:    Mutual Agreement to Arbitrate (Attachment A)    Non-Compete,
Non-solicitation, Confidentiality and Intellectual Property Agreement attached
hereto (Attachment B)    Severance/Change in Control (Attachment C)   
Pre-Employment Verification Notice and Authorization Form (included)    COBRA
Reimbursement Form (included)

cc:   Personnel File

ACCEPTED AND AGREED TO:

 

Dated:  

    5/7/14

    

    /s/ Martha Poulter

       Martha Poulter

 

Page 7 of 15



--------------------------------------------------------------------------------

Attachment A

MUTUAL AGREEMENT TO ARBITRATE

In order to gain the benefits of a speedy, impartial, and cost-effective dispute
resolution procedure, and for good and valid consideration as covenanted below
and in addition to any other consideration, and intending to be legally bound,
Starwood Hotels & Resorts Worldwide, Inc (“Company”) and I hereby agree that,
except as otherwise provided herein, all disputes and claims for which a court
otherwise would be authorized by law to grant relief, in any manner, that I may
have, now or in the future, during or after my employment with the Company, of
any and every kind or nature whatsoever with or against the Company, any of the
Company’s affiliated, subsidiary or parent companies, partners, joint venturers,
owners of properties the Company manages, and/or any of its or their directors,
officers, employees or agents , or any disputes and claims that the Company or
any of the Company’s affiliated, subsidiary or parent companies, may have
against me (collectively, “Claims”), shall be submitted to the American
Arbitration Association (“AAA”) to be resolved and determined through final and
binding arbitration before a single arbitrator and to be conducted in accordance
with the National Rules for the Resolution of Employment Disputes of the AAA.
The Company and I agree that the arbitrator will have the authority to grant
motions dispositive of all or part of any Claim. The Company shall be
responsible for payment of all arbitrator compensation, AAA filing fees and AAA
administrative fees, other than the initial AAA filing fee for which I will be
responsible to pay up to a maximum of $125, or as otherwise required by law.

Any reference in this Agreement to the Company also refers to all of the
Company’s affiliated entities, benefit plans, the benefit plans’ sponsors,
fiduciaries and administrators, and all successors and assigns of any of them.

The Company and I each have the right to representation by counsel with respect
to arbitration of any dispute pursuant to this Agreement. Except as prohibited
by law, at the request of either the Company or me, the arbitration proceedings
shall be conducted in confidence, and, in such a case, all documents, testimony,
and records shall be received, heard, and maintained by the arbitrator in
confidence, available for inspection only by me and the Company, our respective
attorneys, and experts, who shall agree, in advance and in writing, to receive
all such information confidentially and to maintain the secrecy of such
information until it shall become generally known. Both parties shall be allowed
adequate discovery as part of the arbitration process, including reasonable
access to essential documents and witnesses as determined by agreement or the
arbitrator.

The arbitrator shall conduct a full hearing as to all issues and disputes not
resolved by dispositive motion. At such hearing, the parties shall be entitled
to present evidence and examine and cross-examine witnesses. The arbitrator
shall issue a written decision revealing the essential findings and conclusions
upon which any award is based. In addition, the arbitrator shall have authority
to award equitable relief, damages, costs, and fees to the extent permitted by
law, including, but not limited to, any remedy or relief that a governing court
might order.

The Company and I hereby agree that the Claims subject to arbitration shall
include but not be limited to any and all Claims that arise out of or are
related to the offer of employment, transfer or promotion extended by the
Company to me, any withdrawal or rescission of that offer, any aspect of my
employment with the Company or the terms and conditions of that employment, any
claim for bonus, vacation pay or other compensation, any termination of that
employment and any claim of discrimination, retaliation, or harassment based
upon age, race, religion, sex,

 

Page 8 of 15



--------------------------------------------------------------------------------

creed, ethnicity, pregnancy, veteran status, citizenship status, national
origin, disability, handicap, medical condition, sexual orientation or any other
protected basis, or any claim of any other unlawful conduct, under any
applicable federal, state, local or other statutes, orders, laws, ordinances,
regulations or the like, or case law, that relate to employment or employment
practices, including without limitation, Title VII of the Civil Rights Act of
1964, as amended, the Civil Rights Act of 1991, as amended, the Civil Rights
Acts of 1866 and 1871, as amended, the Age Discrimination in Employment Act of
1967, as amended, the Americans with Disabilities Act of 1990, as amended, the
Family Medical Leave Act of 1993, as amended, the Employee Retirement Income
Security Act of 1990, as amended, the Worker Adjustment Retraining and
Notification Act, as amended, the Fair Labor Standards Act, as amended, the
Vietnam Era Veterans’ Readjustment Assistance Act, as amended, the Equal Pay
Act, as amended, the Rehabilitation Act, as amended, the Immigration Reform and
Control Act, and the state and local analogues to the foregoing.

The Company and I further agree that the Claims subject to arbitration shall
exclude any Claims required by any applicable federal, state, local or other
statute or benefit or pension plan to be submitted to an administrative forum
(for example, a workers’ compensation claim, a claim for unemployment insurance
benefits, or an administrative charge of discrimination or retaliation filed
with the Equal Employment Opportunity Commission or the state or local analogue
to that agency but not litigation arising from such charges) and any Claims
involving solely a monetary dispute within the jurisdiction of a small claims
court. The Company and I further agree that the Claims subject to arbitration
also shall exclude any Claims to the extent they involve the alleged taking, use
or disclosure of trade secrets and similar confidential or proprietary
information, Claims involving a failure to pay a retention bonus or relocation
expense, Claims involving a failure to repay any unearned portion of a retention
bonus or relocation expense, Claims based upon any employee pension or benefit
plan the terms of which contain an enforceable arbitration procedure, in which
case the procedure of such plan shall apply, and Claims that cannot be compelled
to mandatory arbitration under applicable federal law.

The Company and I agree that any arbitration award rendered as the result of any
arbitration under this Agreement shall be final and binding and may be entered
and enforced as a court judgment in accordance with applicable law. The Company
and I further agree that this Agreement, any arbitration under this Agreement
and any arbitration award rendered in such arbitration shall be governed by the
Federal Arbitration Act.

By entering into this Agreement, the Company and I each specifically acknowledge
and understand that the right to the determination and/or trial of any Claims in
court before a judge or a jury is a valuable right, and that by signing this
Agreement the Company and I hereby knowingly and voluntarily waive any and all
rights we may have to assert any Claims in any court of competent jurisdiction
and to a determination and/or trial before a judge or a jury.

I further understand and acknowledge that this Agreement is not intended to be
and shall not be deemed to constitute a contract of employment for any specific
duration, and that my employment shall be and remain at will, which means that
the Company and I shall be free to terminate that employment at any time for any
or no reason with or without notice and with or without cause.

Each party’s promise to resolve Claims by arbitration in accordance with the
provisions of this Agreement is consideration for the other party’s like
promise. Additionally, I enter into this Agreement in consideration of the
Company’s employment, continued employment, transfer or promotion of me.

 

Page 9 of 15



--------------------------------------------------------------------------------

This Agreement shall survive my employer-employee relationship with the Company
and shall apply to any covered Claim whether arising or asserted during my
employment or after the termination of my employment with the Company. This
Agreement can be modified or revoked only by a writing signed by both the
Company’s Executive Vice President, Human Resources and me and that expressly
refers to this Agreement and specifically states an intent to modify or revoke
it. This is the complete agreement of the parties on the subject of arbitration
of disputes, except for any arbitration provision contained in a pension or
benefit plan or an agreement covering change in control benefits and
protections.

EACH PARTY TO THIS AGREEMENT ACKNOWLEDGES CAREFULLY READING THIS AGREEMENT,
UNDERSTANDING ITS TERMS, AND ENTERING INTO THIS AGREEMENT KNOWINGLY AND
VOLUNTARILY AND NOT IN RELIANCE ON ANY PROMISES OR REPRESENTATIONS OTHER THAN
THOSE CONTAINED IN THIS AGREEMENT ITSELF.

EACH PARTY FURTHER ACKNOWLEDGES HAVING THE OPPORTUNITY TO DISCUSS THE AGREEMENT
WITH PERSONAL LEGAL COUNSEL AND HAS USED THAT OPPORTUNITY TO THE EXTENT DESIRED.

 

Dated:  

    5/7/14

    

    /s/ Martha Poulter

       Martha Poulter Dated:  

    5/2/2014

    

    /s/ Jeff Cava

       Jeff Cava        Executive Vice President, Chief Human Resources Officer
       Starwood Hotels & Resorts Worldwide, Inc.

 

Page 10 of 15



--------------------------------------------------------------------------------

Attachment B

NON-COMPETE, NON-SOLICITATION, CONFIDENTIALITY AND INTELLECTUAL

PROPERTY AGREEMENT

This Non-compete, Non-solicitation, Confidentiality and Intellectual Property
Agreement (“Agreement”) is entered into by and between Starwood Hotels & Resorts
Worldwide, Inc (the “Company”) and Martha Poulter (the “Employee”). For purposes
of this Agreement, the “Company” shall refer to the Starwood Hotels & Resorts
Worldwide, Inc and any and all of the Company’s affiliated subsidiary or parent
companies.

WHEREAS, the Company devotes significant time, resources and effort to the
training and advancement of its management, and its management team constitutes
a significant asset and important competitive advantage; and

WHEREAS, the Employee has and will have access to important and sensitive
confidential information; and

WHEREAS, the Company has determined that it is in the best interests of the
Company and its shareholders to enter into an agreement with Employee whereby
Employee will be prohibited from soliciting employees of the Company in
accordance with the terms and conditions of this Agreement; and

WHEREAS, Employee may create inventions, trade secrets, know-how and documents
or other works of authorship and may appear or perform in various promotional
materials within the scope of Employee’s employment.

WHEREAS, in consideration of the Company’s offer of employment and/or continued
employment, Employee agrees to enter into this Agreement.

THEREFORE, the Company and Employee agree as follows:

1. Non-Compete. Employee agrees that during the period of Employee’s employment
with the Company and for a period of 12 months following the date of any
termination of employment from the Company (the ‘Non-Compete Period’), Employee
shall not, without the express written consent of the Board of Directors of the
Company, directly or indirectly, whether for his own account or for the account
of any other person or entity, engage, participate or make any financial
investment in, become employed by or render advisory services to or otherwise
assist or be interested in any Competitive Business in any geographic area in
which, as of the date of termination of Employee’s employment, the Company or
any of its subsidiaries is engaged or planning to be engaged. As used herein,
“Competitive Business” shall mean any of the firms, businesses, corporations or
enterprises listed on Attachment 1. Notwithstanding the foregoing, Employee may
invest in a Competitive Business if its stock is listed for trading on a
national stock exchange or traded in the over-the-counter market and Executive’s
holdings have an original cost less than $5,000,000 and represent less than five
percent of its outstanding stock.

2. Non-solicitation. During the period in which Employee is employed by the
Company, and for a period of one (1) year following the date of any termination
of employment from the Company, Employee shall not, without the prior written
consent of the

 

Page 11 of 15



--------------------------------------------------------------------------------

Company, except in the course of carrying out Employee’s duties hereunder,
directly or indirectly solicit or attempt to solicit for employment with or on
behalf of any corporation, partnership, joint venture or other business entity,
any person who is, or at any time during the six-month period preceding the
solicitation of such person was, a management-level employee of the Company
(including, without limitation, for this purpose any director level employee of
the Company and any General Manager of any hotel owned (in whole or in part) or
managed by the Company).

3. Confidentiality. Employee acknowledges that during the course of his/her
employment with the Company, Employee will receive, and will have access to,
“Confidential Information”, as such term is defined below, of the Company and
that such information is a special, valuable and unique asset belonging to the
Company. Accordingly, Employee is willing to enter into the covenants contained
in this Agreement in order to provide the Company with what Employee considers
to be reasonable protection for the Company’s interests. All notes, memoranda,
papers, documents, correspondence or writings (which shall include information
recorded or stored in writing, on magnetic tape or disc, or otherwise recorded
or stored for reproduction, whether by mechanical or electronic means and
whether or not such reproduction will result in a permanent record being made)
(“Documents”) which from time to time may be in Employee’s possession (whether
prepared by Employee or not) relating, directly or indirectly, to the business
of the Company shall be and remain the property of the Company and shall be
delivered by Employee to the Company immediately upon request, and in any event
promptly upon termination of Employee’s employment, and Employee shall not make
or keep any copies or extracts of the Documents. At any time during or after
Employee’s employment with the Company ends, without the prior written consent
of the Company, except (i) in the course of carrying out Employee’s duties
hereunder or (ii) to the extent required by a court or governmental agency, or
by applicable law or under compulsion of legal process, Employee shall not
disclose to any third person any information concerning the business of the
Company, including, without limitation, any trade secrets, customer lists and
details of contracts with or requirements of customers, the identity of any
owner of a managed hotel, information relating to any current, past or
prospective management agreement or joint venture, information pertaining to
business methods, sales plans, design plans and strategies, management
organization, computer systems and software, operating policies or manuals,
personnel records or information, information relating to current, past or
contemplated employee benefits or compensation data or strategies, business,
financial, development or marketing plans, or manpower strategies or plans,
financial records or other financial, commercial, business or technical
information relating to the Company (collectively, “Confidential Information”),
unless such Confidential Information has been previously disclosed to the public
by the Company or is in the public domain (other than by reason of Employee’s
breach of this Section 2). Employee will, prior to making any such disclosure
pursuant to subsection (ii), promptly notify the Company of his/her receipt of
such process or requirement, consult with the Company on the advisability of
taking steps to resist or narrow such request, cooperate with the Company in any
attempt that the Company may make to obtain a court order or other reliable
assurance that confidential treatment will be accorded to all or designated
portions of such information, and not disclose such Confidential Information
unless the Company shall have had reasonable opportunity to obtain a court order
prohibiting or limiting such disclosure.

3.1 Employee agrees that, both during and after Employee’s employment with the
Company, if Employee is uncertain of whether or not information is confidential,
Employee will treat that information as Confidential Information until Employee
has received written verification from an authorized officer of the Company that
the information is not Confidential Information.

 

Page 12 of 15



--------------------------------------------------------------------------------

4. Intellectual Property and Publicity Rights. Employee acknowledges and agrees
that all right, title and interest in and to patents, patent applications,
inventions, improvements, discoveries, developments, processes, business
methods, technical information, know-how, trade secrets, computer programs,
writings, designs, copyrights, maskworks, trademarks, service marks, trade
names, trade dress and the like (collectively, “Intellectual Property”),
including the right to invoke the benefit of the right of priority provided by
any treaty to which the United States is a party, which Employee creates,
conceives, develops or obtains, either solely or jointly with others, during
Employee’s employment with the Company (a) with the use of the Company’s time,
materials, facilities or other resources; or (b) resulting from or suggested by
Employee’s work for the Company; or (c) in any way relating to any subject
matter relating to the existing or contemplated business, products and services
of the Company or the Company’s affiliates, subsidiaries and licensees shall be
owned by the Company. Upon request, Employee shall execute all such assignments
and other documents and take all such other action as the Company may reasonably
request in order to vest in the Company, or its nominee, all of Employee’s
right, title, and interest in and to such Intellectual Property. Employee
further acknowledges and agrees that the Company shall have the perpetual,
worldwide right to use Employee’s name, performance, biography, voice, image,
signature and likeness in promotional or any other materials developed by or for
the Company during Employee’s employment with the Company. Employee hereby
irrevocably and unconditionally waives any and all rights that he/she has or may
have in and to the Intellectual Property, including, without limitation, any
“moral rights” that he/she has or may have as “author” of the Intellectual
Property, and hereby expressly agrees not to make any claim or demand against
the Company or any party authorized by the Company to exploit the Intellectual
Property.

5. Equitable Relief.

5.1 Employee acknowledges that the restrictions and obligations specified in
Sections 1, 2 and 3 hereof are reasonable in view of the nature of the business
in which the Company is engaged and Employee’s knowledge of, and
responsibilities with respect to, the Company’s business, and that any breach of
Sections 1, 2 or 3 hereof may cause the Company irreparable harm for which there
is no adequate remedy at law, and as a result of this, the Company will be
entitled to the issuance by a court of competent jurisdiction of an injunction,
restraining order or other equitable relief in favor of the Company, without the
necessity of posting a bond, restraining Employee from committing or continuing
to commit any such violation. Any right to obtain an injunction, restraining
order or other equitable relief hereunder will not be deemed to be a waiver of
any right to assert any other remedy the Company may have at law or in equity,
including, without limitation, the right to cancel payments to which Employee is
otherwise entitled under Employee’s employment agreement.

5.2 Any proceeding or action seeking equitable relief for violation of Sections
1, 2 and 3 hereof may be commenced in the federal courts in the Southern
District of the State of New York, or in the absence of federal jurisdiction in
state court in the State of New York. Employee hereby irrevocably and
unconditionally submits to the exclusive jurisdiction of such courts and agrees
to take any and all future action necessary to submit to the jurisdiction of
such courts. Employee irrevocably waives any objection that Employee now has or
hereafter may have to the laying of venue of any suit, action or proceeding
brought in any such court and further irrevocably waives any claim that any such
suit, action or proceeding brought in any such court has been brought in an
inconvenient forum. Final judgment against Employee in any such suit will be
conclusive and may be enforced in other jurisdictions by suit on the judgment, a
certified or true copy of which will be conclusive evidence of the fact and the
amount of any liability therein described, or by appropriate proceedings under
an applicable treaty or otherwise.

 

Page 13 of 15



--------------------------------------------------------------------------------

6. Severability. In the event that any provision of this Agreement conflicts
with the law under which this Agreement is to be construed, and/or if any such
provision is held invalid by a court with jurisdiction over the parties to this
Agreement and the subject matter of this agreement, (a) such provision will be
deemed to be restated to reflect as nearly as possible the original intentions
of the parties to the fullest extent permitted under applicable law, and (b) the
remaining terms and provisions of this Agreement will remain in full force and
effect.

7. Governing Law. This Agreement shall be construed, governed and enforced
according to the laws of the State of New York without regard to its conflicts
of laws principles.

8. Amendments and Waivers. No failure to act by the Company will waive any right
contained in this Agreement. No provision of this Agreement may be amended or
waived, except by a written agreement signed by both Employee and an authorized
executive officer of the Company. Any waiver by the Company of strict
performance of any provision of this Agreement shall not be a waiver of or
prejudice the Company’s right to require strict performance of that same
provision or any other provision of the Agreement in the future.

Employee acknowledges that he/she has had a reasonable opportunity to review and
consider the terms described above and to consult with an attorney if he/she so
chooses prior to signing this Agreement. Fully understanding the above terms,
Employee is entering into this letter agreement knowingly and voluntarily.

IN WITNESS WHEREOF, the Parties have executed this Agreement on the day and year
first above written.

 

Dated:  

    5/7/14

    

    /s/ Martha Poulter

       Martha Poulter Dated:  

    5/2/2014

    

    /s/ Jeff Cava

       Jeff Cava        Executive Vice President, Chief Human Resources Officer
       Starwood Hotels & Resorts Worldwide, Inc.

 

Page 14 of 15



--------------------------------------------------------------------------------

Attachment 1

List of Competing Businesses

Accor

Blackstone Group (Branded Hotel Operations only)

Fairmont Hotels & Resorts Inc.

Four Seasons Hotels, Inc.

Hilton Worldwide Holdings Inc.

Hyatt Corporation

Ian Schrager Hotels and/or Morgans Hotel Group

Intercontinental Hotel Group

Kimpton Hotels & Restaurant

Mandarin Oriental

Marriott International, Inc.

Starwood Capital Group

TRT Holdings (owns Omni)

Wyndham Worldwide Corporation

And any affiliate of any of the foregoing.

 

Page 15 of 15